438 F.2d 1028
Rosa A. HEAD and Clara Belle McCrary, individually and onbehalf of all others similarly situated,Plaintiffs-Appellants,v.R. D. BLAKENEY, Individually and as Superintendent ofSchools of the Gainesville, Georgia, City SchoolDistrict, et al., Defendants-Appellees.
No. 30560Summary Calendar. **Rule 18, 5 Cir. See Isbell Enterprises, Inc.
United States Court of Appeals, Fifth Circuit.
Feb. 10, 1971,Rehearing Denied and Rehearing En Banc Denied March 19, 1971.

Howard Moore, Jr., Peter E. Rindskopf, Atlanta, Ga., Jack Greenberg, Conrad K. Harper, James M. Nabrit, III, Norman J. Chachkin, New York City, for plaintiffs-appellants.
William B. Gunter, Samuel L. Oliver, Kenyon, Gunter, Hulsey & Sims, Gainesville, Ga., for defendants-appellees.
Appeal from the United States for the Northern District of Georgia; Albert J. Henderson, Jr., Chief Judge.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1

1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

2
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Fule 12) the Petition for Rehearing En Banc is denied.



1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966